—Judgment, Supreme Court, New York County (Murray Mogel, J.), rendered February 6, 1995, convicting defendant, after a nonjury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning identification and credibility. The undercover officer had ample opportunity to observe defendant during the transaction and provided a detailed and accurate description. The totality of defendant’s conduct clearly warranted an inference of accessorial liability (see, People v Bello, 92 NY2d 523). Concur— Rosenberger, J. P., Andrias, Lerner, Saxe and Friedman, JJ.